Name: 88/250/EEC: Commission Decision of 28 March 1988 approving a second programme for eggs and poultrymeat notified by the British Government pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product
 Date Published: 1988-04-27

 Avis juridique important|31988D025088/250/EEC: Commission Decision of 28 March 1988 approving a second programme for eggs and poultrymeat notified by the British Government pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 106 , 27/04/1988 P. 0039 - 0039*****COMMISSION DECISION of 28 March 1988 approving a second programme for eggs and poultrymeat notified by the British Government pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (88/250/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 560/87 (2), and in particular Article 5 thereof, Whereas on 18 May 1987 the British Government forwarded a second programme following the programme approved by Commission Decision 85/27/EEC (3), for eggs and poultrymeat for which it submitted additional information on 4 and 12 November 1987, Whereas the aim of this second programme is to rationalize and adapt the processing and marketing of eggs and poultrymeat so as to increase the competitiveness of the sector and add value to its production; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of this second programme cannot apply to investments concerning products not listed in Annex II to the Treaty; Whereas approval of this second programme is without prejudice to the decisions as to the granting of aid from the Fund provided for in Article 14 of Regulation (EEC) No 355/77, in particular with a view to ascertaining whether the requirements of Article 9 (1) are met; Whereas this second programme contains sufficient information, as required in Article 3 of Regulation (EEC) No 355/77, to show that the objectives of Article 1 of Regulation can be achieved in the eggs and poultrymeat sector; Whereas the estimated time required for execution of this second programme does not exceed the limits laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The second programme relating to eggs and poultrymeat forwarded by the British Government on 18 May 1987 and for which additional information was submitted on 4 and 12 November 1987 pursuant to Regulation (EEC) No 355/77 is hereby approved with the exception of investments relating to products not covered by Annex II to the Treaty. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 28 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 57, 27. 2. 1987, p. 6. (3) OJ No L 13, 16. 1. 1985, p. 26.